The opinion of the court was delivered, by
Agnew, J.
The three offers of the deed of Mrs. Wright to Lorenzo Dunham all proceed upon the same ground, to wit, the right to show by this deed that her title to the property was vested by it in Dunham.
For this purpose, it makes no difference whether that title was at law or in equity; for, the instrument being void, could pass neither. It was the character of the instrument which was the subject of the decision of the court below, and not the nature of the title which the paper professed to convey.
That the deed of a married woman in which her husband does not join is invalid and passes no estate, is the settled law o.f Pennsylvania. The authorities are collected in the case of Glidden v. Strupler and Wife, from Susquehanna county, opinion by myself, read at the present term (2 P. F. Smith 400).
The cases of Rumfelt and Wife, and Clemens and Wife, 10 Wright 455, and Glidden v. Strupler, just noticed,.rule this; and the judgment must therefore be affirmed.